Appeal from an order of the Supreme Court, Erie County (John A. Michalek, J.), entered October 4, 2013. The order granted the motion of respondents Resolution Management, LLC, Anita M. Hansen and Gary Albanese to strike the jury demand of petitioner and struck the jury demand.
It is hereby ordered that said appeal from that part of the order granting relief with respect to respondents Anita M. Hansen and Gary Albanese is unanimously dismissed, and the order is affirmed without costs.
Same memorandum as in Matter of Colonial Sur. Co. v Lakeview Advisors, LLC ([appeal No. 1] 125 AD3d 1292 [2015]). Present — Smith, J.P., Fahey, Carni, Valentino and Whalen, JJ.